Case: 13-11005      Date Filed: 05/15/2014   Page: 1 of 6


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-11005
                             Non-Argument Calendar
                           ________________________

                            Agency No. A070-623-999


ZIYAAD SABAN,
a.k.a. Saban Ziyaad,
a.k.a. Saban Zeyaad,

                                                                          Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.

                           ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                             ________________________

                                  (May 15, 2014)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-11005    Date Filed: 05/15/2014   Page: 2 of 6


      Ziyaad Saban, a native and citizen of South Africa, seeks review of the

Board of Immigration Appeals’s (“BIA”) denial of his motion to reconsider its

prior order affirming the Immigration Judge’s (“IJ”) denial of his motion to reopen.

In February 2005, the IJ ordered Saban removed in absentia after he departed the

United States while his removal proceedings were still pending. In April 2011,

Saban moved to reopen his proceedings, arguing that his Notice to Appear had

been improvidently issued because he was not removable pursuant to Immigration

and Nationality Act (“INA”) § 237(a)(2)(A)(i), 8 U.S.C. § 1227(a)(2)(A)(i), for

being convicted of a crime involving moral turpitude within five years of

admission. The IJ denied Saban’s motion to reopen and, in October 2012, the BIA

affirmed the IJ’s denial of Saban’s motion to reopen on the grounds that it was

untimely filed. Saban moved the BIA to reconsider its decision, arguing for the

first time that he had serious mental impairments that constituted exceptional

circumstances that excused his failure to appear at his removal hearing, and that

the IJ should have held a competency hearing. Saban also argued again that he

was not removable as charged. In November 2012, the BIA denied Saban’s

motion to reconsider.

       On appeal, Saban argues that the BIA abused its discretion in denying his

motion to reopen and motion to reconsider because the IJ violated his due process

rights when she failed to determine whether he had the mental competency to

                                         2
               Case: 13-11005    Date Filed: 05/15/2014    Page: 3 of 6


understand the proceedings. Additionally, he asserts that the BIA also abused its

discretion in denying his motion to reconsider because he was not removable

pursuant to INA § 237(a)(2)(A)(i). Lastly, Saban argues that he was deprived due

process of law under Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 176
L. Ed. 2d 284 (2010), because he was not warned of the immigration consequences

of his guilty plea.

      As an initial matter, we review de novo our own subject matter jurisdiction.

Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). A

petition for review must be filed with the court of appeals no later than 30 days

after the BIA’s final order of removal. INA § 242(b)(1), 8 U.S.C. § 1252(b)(1).

When the 30th day is on a weekend or legal holiday, the filing period continues to

run until the end of the next day that this not a weekend or legal holiday.

Fed.R.App.P. 26(a)(1)(C). The statutory time limit for filing a petition for review

in an immigration proceeding is mandatory and jurisdictional and not subject to

equitable tolling. Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir.

2005). If a petitioner has failed to exhaust his administrative remedies, we lack

jurisdiction to consider the claim. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d
1247, 1251 (11th Cir. 2006). When an appellant fails to offer argument on an

issue, that issue is abandoned. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228

n.2 (11th Cir. 2005).

                                          3
              Case: 13-11005      Date Filed: 05/15/2014   Page: 4 of 6


      We review the BIA’s denial of a motion to reconsider for abuse of

discretion. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). A

motion to reconsider “shall specify the errors of law or fact in the previous order

and shall be supported by pertinent authority.” INA § 240(c)(6)(C), 8 U.S.C.

§ 1229a(c)(6)(C). “[A] motion that merely republishes the reasons that had failed

to convince the tribunal in the first place gives the tribunal no reason to change its

mind.” Calle, 504 F.3d at 1329 (quotation omitted). Consequently, a motion to

reconsider that merely reiterates arguments previously presented to the BIA does

not specify errors of facts or law as required for a successful motion to reconsider.

Id. Moreover, a motion to reconsider based on a legal argument that could have

been raised earlier in the proceedings will be denied. Matter of O-S-G-, 24 I. & N.

Dec. 56, 58 (BIA 2006).

      To the extent that Saban is challenging the BIA’s October 2012 order

affirming the IJ’s denial of his motion to reopen, his March 11, 2013 petition for

review is untimely. See INA § 242(b)(1), 8 U.S.C. § 1252(b)(1). Therefore, we

lack jurisdiction to review such arguments. Dakane, 399 F.3d at 1272 n.3. We

also lack jurisdiction to review Saban’s Padilla argument because he failed to

exhaust it before the IJ and the BIA. See Amaya-Artunduaga, 463 F.3d at 1251.

Accordingly, we dismiss Saban’s petition for review as to these issues.



                                           4
              Case: 13-11005     Date Filed: 05/15/2014    Page: 5 of 6


      On appeal, Saban does not appear to challenge the BIA’s determination that

he did not set forth an adequate basis for reconsideration because he did not

identify any prior arguments that were overlooked or identify any errors of law or

fact. Instead, Saban appears to be reasserting his arguments that the IJ should have

held a competency hearing and he was not removable as charged, which he raised

in his motion to reconsider. Because he has not challenged the BIA’s

determination that he did not identify any prior arguments that were overlooked or

identify any errors of law or fact in the BIA’s original opinion, he arguably

abandoned any such challenge to the BIA’s denial of his motion to reconsider.

Sepulveda, 401 F.3d at 1228 n.2.

      Regardless of any potential abandonment, the BIA did not abuse its

discretion in denying Saban’s motion to reconsider. Instead of pointing to any

errors in the BIA’s earlier opinion, Saban argued for the first time that his mental

capacity constituted extraordinary circumstances that caused his failure to attend

his hearing. He also reiterated the argument that he made in his motion to reopen

to the IJ and in his appeal to the BIA that he was not removable as charged based

on Matter of Alyazji, 25 I. & N. Dec. 397 (BIA 2011). Because Saban’s motion to

reconsider reiterated old arguments and raised a new one that he could have made

in earlier proceedings, the BIA did not abuse its discretion in denying his motion to

reconsider. See Calle, 504 F.3d at 1329; Matter of O-S-G-, 24 I. & N. Dec. at 58.

                                          5
              Case: 13-11005     Date Filed: 05/15/2014   Page: 6 of 6


Accordingly, we deny Saban’s petition to the extent that he is challenging the

denial of his motion to reconsider.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         6